Order unanimously modified by providing that so much thereof as denies defendant’s motion *844to examine plaintiff before trial is without prejudice to a renewal of such motion after service of the amended answer. So much of the appeal as relates to the furnishing of particulars has been rendered academic by the decision in the companion appeal (ante, p. 843), in which we have ordered all particulars which we deem defendant is entitled to. As so modified the order is affirmed, without costs. Present — Martin, P. J., O’Malley, Townley, Cohn and Callahan, JJ. costs.